                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
UNITED STATES DISTRICT COURT                                                 DATE FILED: 6/30/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   19-CR-862 (VEC)
                 -against-                                      :
                                                                :       ORDER
 JESUS HERNANDEZ,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

         WHEREAS a change-of-plea hearing in this matter is currently scheduled for Thursday,

July 8, 2021 at 9:00 A.M. via video conference, Dkt. 433;

         WHEREAS the Court scheduled a remote proceeding so that Mr. Hernandez would not

have to quarantine upon return to the Metropolitan Detention Center (“MDC”), id.; and

         WHEREAS the Court understands that by the middle of next week, MDC will no longer

be requiring inmates to quarantine upon return from in-person Court proceedings;

         IT IS HEREBY ORDERED that the change-of-plea hearing is rescheduled to

Wednesday, July 7, 2021 at 10:00 A.M. The hearing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

 PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

 and have his or her temperature taken. Please see the enclosed instructions. Completing the

 questionnaire ahead of time will save time and effort upon entry. Only those individuals who

 meet the entry requirements established by the questionnaire will be permitted entry.
       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



SO ORDERED.

Dated: June 30, 2021                                  ______________________________
      New York, NY                                          VALERIE CAPRONI
                                                            United States District Judge




                                             2 of 2
